DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 1, 3, 8-12, 14-16, 18, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
The instant claims recite a method of coloring a base cosmetic that requires the identification of the base to be colored and the printing of inks in two or more zones on its surface such that the zones have limited lateral diffusion and maintain distinct and clearly defined edges or borders between the zones for 24 hours after printing. The base composition is recited to be a pulverulent in compart powder form that is “hydrophobic” which the specification states is understood to mean that it repels water. At the same time, this composition is also recited to quickly absorb 20l of water (under 12 seconds) and 20l of an ink (under 15 seconds) as conditions that qualify it for use in the instant method. On their face, these requirements appear to be in conflict. In reality, they may delineate a nuanced delineation between being water repellant, but not so repellant that it repels water too much. How this nuance manifests itself in the structure of the pulverulent compact powder that is required to practice the invention has not been made clear. The disclosure elaborates on the “hydrophobic” descriptor to suggest the presence of a fatty phase in the composition that can include liquids or solids and/or volatile or non-volatile forms. Fillers and customary compounds employed in pulverulent cosmetic compositions may also be present. A potential compressive strength for the compacted powder is also detailed. None of this is specific to any particular formulation nor has any collection of ingredients or configuration been linked to the functionality that is required in the base composition that is necessary to practice the claimed method. The artisan of ordinary skill would have no idea how to assemble a collection of ingredients into a pulverulent compact powder that has the claimed functionality in order to begin to attempt practicing the instantly claimed method.
Three inks are recited as being employed in the method whether as a part of the identification process for the base or as part of the active steps of the method. The ink employed in the identification process for the base composition is not defined. Only the two inks employed in the active printing step are described in regard to their components and viscosity. Thus yet another aspect of the process of identifying the components necessary to practice the method is undefined.
The disclosure provides no connection between particular base compositions and particular inks such that the claimed functionality is achieved and a base composition is identified as suitable for use in the method. While penetration times for water and an ink are demonstrated in five base composition examples, the base composition formulations that were employed are not disclosed. In the context of inkjet printing, the choice of ink and substrate are very important in regard to how quickly the ink penetrates and is retained in the desired location. Svanholm detail that the quality of the print is highly dependent on droplet spreading, which is controlled by both ink properties, such as surface tension and viscosity, and to a great extent by media absorption properties which include surface tension, roughness, and porosity (see page 10 second paragraph; previously cited). None of these attributes in regard to the base compositions and ink employed for identifying suitable base compositions are discussed by the instant disclosure. As a result, the disclosure is lacking in the necessary structure-function correlation to demonstrate possession of the claimed invention and adequately describe the claimed invention.

Enablement
Claims 1, 3, 8-12, 14-16, 18, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 1.	The nature of the invention, breadth of the claims, state and predictability of the art, and relative skill level
The invention relates to a process of coloring a base cosmetic composition by providing a base composition and printing aqueous ink in two different zones via an inkjet printer by the application on the base composition an ink of a first color to a first zone and an ink of a second color to a second zone via 5 to 200 printing passes. The base composition is a pulverulent compacted powder and the process must yield the deposition of at least 0.2 mg/cm2 of ink that has at least 50 wt% water and containing an additional hydrophilic solvent chosen from alcohols, glycols having from 2 to 8 carbon atoms, C3 and C4 ketones, C3 -C4 aldehydes and polyols, and mixtures thereof, where the inks have a viscosity from 1 to 500 mPa•s at 25⁰C. To qualify for use in the method, the base composition must be hydrophobic and must allow a 20l drop of water to penetrate its surface in less than 12 seconds at 20⁰C and atmospheric pressure as well as permit a 20l drop of ink to penetrate its surface in less than 15 seconds at 20⁰C and atmospheric pressure. The ink of the first color and second color must also satisfy this latter criteria. After printing, the first and second zones must have distinct and clearly defined edges or borders. Lateral diffusion of the ink is recited to be limited thereby maintaining distinct and clearly defined edges or borders between the first and second zones 24 hours post-printing. The claims also recite the shape of the zones, penetration depth of the printed ink, the arrangement of multiple zones, as well as gradation of the colors between adjacent printed zones.
The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. Lamminmaki et al. (previously cited) discuss the impact of the print surface on the ability of inks to penetrate due to inkjet printing (see abstract). Here, coating layers on paper that are based upon polyvinyl alcohol or styrene acrylate are compared in terms of the rate of penetration of a dye based ink (see page 381 second column first full paragraph). The coating thickness and polymer variety made a large difference in the rate of penetration (see figure 8). Svanholm teaches that inkjet inks come in several varieties that include aqueous, non-aqueous, and hot melt (see page 6 last paragraph). The colorant in the ink is either a dye or a pigment (see page 7 first full paragraph). Inkjet printing is a versatile technology, whose range of inks is vast and virtually any surface can be printed, but paper is by far the most common surface (see page 10 second paragraph). The quality of the print is highly dependent on droplet spreading, which is controlled by both ink properties, such as surface tension and viscosity and to a great extent by media absorption properties which include surface tension, roughness, and porosity (see page 10 second paragraph). 
Choi et al. (previously cited) detail the use of inkjet printing to add color to a base cosmetic formulation where liquid inks are employed for pressed powder, gel, or cream base cosmetics (see paragraphs 38 and 55-56). Multiple printing passes are envisioned that are separated by a specified time interval to permit penetration of the applied ink (see paragraph 141). Additionally, Choi et al. teach that the base cosmetic formulation to be colored can be divided into regions to which different colors are applied (see paragraph 104).

2.	The amount of direction or guidance provided and the presence or absence of working examples
The prior art points to the nature of the inkjet ink and the printed substrate being very important to the penetration of the ink into the substrate. As discussed in the previous section under this statute concerning written description, the disclosure falls short of adequately describing the base composition. The nature of the ink employed to test penetration rate so as to identify the base composition to permit practice of the invention is not recited in the claims. No examples of particular formulations of the base cosmetic are provided. Aqueous inks are discussed in regard to the envisioned proportion of water and the presence of other hydrophilic solvents. More broadly, dyes are discussed that include water soluble varieties and a range of ink viscosities are also detailed in the claims and specification. The applicant provides no general direction in regard to matching an ink with a particular base cosmetic such that the claimed penetration rates are achieved or detail how to select a base composition that has the required water penetration rate. Several examples are provided that analyze the penetration of water and an ink into a base composition (see table page 16). No details of the base composition formulations are provided. Five of the tested base cosmetics yield the claimed penetration rate of both water and the ink. Four others are tested and meet the requirement for ink penetration rate, but not for water. Thus the ability of one fluid to penetrate the base cosmetic as desired is not predictive of the performance of the other fluid. Two of the tested formulations are described as commercially available compositions, namely Perfect Match and True Match Mineral. However, as commercially presented, these compositions are cosmetic foundations that contain color. Thus it is unclear if the tested formulation is the actual composition that was commercially available at the time of filing or a non-colored version of the compositions. Further, as commercial products, the contained ingredients and configuration are not required to be static over time in order to carry a singular name. Even if the artisan of ordinary skill could potentially ascertain some components in the compositions to which they have access via a commercial source under the same name, they would not know if the formulation was the same as that employed in the instant disclosure nor the actual formulation (e.g., ingredient proportions and ingredient arrangement in the powder grains, etc.) of what was tested by the applicant. Given the importance to print quality of media absorption properties which include surface tension, roughness, and porosity as well as droplet spreading, which is also controlled by ink properties that include surface tension and viscosity, the absence of any correlation between these attributes of the ink and base composition in the context of the instant method makes the performance of the claimed method unpredictable.

3.	The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed method could be predictably practiced. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Relevant Prior Art
In addition to Choi et al. who teach the concept of printing colored ink onto a powder makeup base via multiple passes and on adjacent regions, the prior art provides additional discussions of printing onto a powder material with a liquid ink. Baker et al. (previously cited) discuss the importance of the viscosity of the printing ink as well as point toward aqueous inks that include propylene glycol. Hirayama (previously cited) detail the utility of water based inks for printing makeup actives onto a base. Miller et al. teach printing onto a medium via repeated passes over the same region (previously cited). Collectively, the prior art generally teaches aspects of the active steps of the instantly claimed method describing printing an ink onto a powdered substrate, but the instant description of the product that must be achieved does not provide a connection between the structural features of the inks and base that re necessary to achieve the diffusion functionality that is claimed.
 

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered and are unpersuasive. In light of the amendment to the claims, the rejections under 35 USC 112(a) for new matter and under 35 USC 112(b) are withdrawn.



Regarding the rejection under 35 USC 112(a) for lack of written description:
The applicant argues that there is a “strong presumption” that an adequate written description of the claim invention is present in the specification and cite MPEP 2163(II)(A) as the source of this argument. This portion of the MPEP does not use the term “strong”. Instead it says,
“There is a presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96, thus the examiner has the initial burden, after a thorough reading and evaluation of the content of the application, of presenting evidence or reasons why a person skilled in the art would not recognize the written description of the invention as providing adequate support for the claimed invention. To make a prima facie case, it is necessary to identify the claim limitations that are not adequately supported, and explain why the claim is not fully supported by the disclosure [emphasis added]”
The written description rejection explicitly explains why the claim limitations at issue are not fully supported by the disclosure. It details the guidance that is provided by the disclosure and why it falls short of adequately describing the invention as claimed. Contrary to the applicant’s characterization, “a general allegation of unpredictability in the art” was not made.  The disclosure is lacking a correlation between the claimed functions that a base cosmetic and ink combination must have and their structures such that the final product with its required properties can be generated. 
The applicant asserts that the examiner has ignores that the base composition is a pulverulent compact powder. This is clearly incorrect given that the rejection explicitly noted this fact about the base composition and discussed nuances of such powdered forms. Moreover, the recitation of pulverulent in a compact powder form does not describe what composes the base composition or how its ingredients are arranged. Instead it simply describes its form. A host of ingredients and ingredient combinations that have different chemical characteristics can be made into a compacted powder. The recitation of a pulverulent in a compact powder form says little about what structure (e.g., specific ingredients and their arrangement) is needed for a composition such that it qualifies to be employed in the claimed method. 
The applicant argues that reading the working examples would fill the voids highlighted by the rejection. None of the ingredients or formulations for the tested compact powders are disclosed. The specification states that “[s]everal base compositions in the form of commercial compact powders, also referred to as compacts, are taken and the penetration rate test described above is carried out in order to measure the times td1 and td2 for each of the compositions”. These examples simply demonstrate that base composition formulations existed at one time that performed as required in order to be employed in a method of the invention and were able to achieve the final printed zone borders. The identities of these compositions are not elucidated by their function. Thus they are insufficient to provide a structure-function correlation because they have no disclosed structure.
The applicant further lists the claimed functions of water absorbency rate, ink absorbency, and print zone maintenance and calls them structural features. These functions are not physical things, thus they cannot stand in the place of a disclosure of the structures necessary to practice the claimed invention.
The applicant argues that based upon the features recited in claim 1, written description exists. Only a property of being hydrophobic, yet still absorbing water at a particular rate, and the form of being a pulverulent in a compact powder are recited to describe the structure of the base composition. Not a single chemical component in the base composition is named in the claims. No identified particular assembly of ingredients in a pulverulent compacted powder is connected to the claimed property. Contrary to the applicant’s assertion, claim 1 does not recite structure that correlates with the claimed functions.

Regarding the rejection under 35 USC 112(a) for lack of enablement:
The applicant asserts that a single working example is sufficient to preclude a rejection under enablement. In the instant case, the powder compacts in the examples in the disclosure are not described as hydrophobic, as is required of the instantly claimed base composition. They are only described as “commercial compact powders”. Thus there are no example of the invention as claimed. The examples inform some undisclosed embodiments of the disclosed invention, but they do not preclude an enablement rejection of the invention as currently claimed.
In addition, the applicant asserts that examples of the base composition have been provided.  There are no examples of the currently claimed base composition that are hydrophobic and in the form of pulverulent in a compact powder. The compositions that were tested in the disclosure are recited as a list of commercial compact powders labeled with names that provide little more information than numbering them 1 through 9. None of their ingredients are disclosed.
The applicant argues that water and ink absorbency rates were provided for the tested compositions. These data were provided, but they do not aid in predicting which  base compositions have this functionality with which particular ink compositions and water such that the claimed method can be practiced.
The applicant argues that they provided a correlation between their claimed absorbency rates and their desired border maintenance. This connection is made by the applicant, but the ability to predictably identify the base composition and ink combinations that yield this performance has not been provided by the disclosure.
Further, the applicant notes that the relative skill level of the artisan was indicated as being high by the examiner. The ability of this artisan in the cosmetic art to construct a wide array of pulverulents in a compact powder form is high. There is no means by which to predict whether any of them is suitable for the instant invention, in part because the claims require a pairing of base composition and an ink to function in a defined way and the pairing of water and that base composition to function in a particular way. Neither the formulation of the base composition nor test ink is disclosed. The chemical relationship between an ink and a base composition that is necessary to achieve the claimed ink absorbency rate also is not disclosed. So while the skill level to make compositions is high, the establishment of the chemical and configurational features for the base compositions and inks necessary to achieve the claimed functionality is not predictable.
	The applicant goes on to reprint their after-final response that was submitted February 17, 2021 which the examiner addressed in the office action mailed August 17, 2021. Repetition of these arguments do not alter the response they already received. It remains the position of the examiner that the disclosure is insufficient to enable the artisan of ordinary skill to predictably practice the invention as claimed. 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        

/CARALYNNE E HELM/Examiner, Art Unit 1615